 In the Matter of HARTLAND TANNING Co., INC.andNATIONALLEATHERWORKERS ASSOCIATION,LOCAL No. 21,AFFILIATED WITH THE CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-126-3.-Decided March 28, 1940Leather Tanning Industry-Interference, Restraint, and Coercion:expressedopposition to labor organization, threats of retaliatory action: threat to removeplant if employees joined any union and later if employees joined nationalunion ; inciting citizens of community to procure cessation of "outside" unionactivities andmembership-Company-Dominated Union:domination of and in-terference with formation and administration ; support ; suggestion of revivalof unaffiliated union when national union evinced interest in organizing plant;inducing citizens of community to encourage membership in ; refusal to rein-state employee because of activity in "outside" union as further preference for;discrimination in favor of : permitting collection of dues and posting of noticesinside plant ; calling meeting of executive board of, as interference and controlover affairs of ; disestablished as agency for collectivebargaining-Discrimina-tion:discharge of employee for attempts to organize union ; refusal to reinstateemployee because of activity for "outside" union by failing to recall him to workafter lay-off ; charges of discriminatory lay-off,dismissed-Reinstatement Or-dered:employees discriminatedagainst-Back Pay:awarded.Mr. Benjamin E. Gordon,for the Board.Mr. Charles J. Goldman,of Lynn, Mass., andMr. Ralph M. Gold-stein,of Boston, Mass., for the respondent.i}Ir.Clayton Eames,of Skowhegan, Maine, for the Association.Mr.W. F. Regan,of Peabody, Mass., for Local No. 21 and theNational.Mr. Paul S. Kuelthau,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by National LeatherWorkers Association, Local No. 21, herein called Local No. 21, theNational Labor Relations Board, herein called the Board, by theRegional Director for the First Region (Boston, Massachusetts),22 N. L. R. B., No. 2.25 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued its complaint, dated January 21, 1939,1 against Hartland Tan-ning Co., Inc., Hartland, Maine, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in, unfairlabor practices affecting commerce within the meaning of Section 8(1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint, accompanied by notices of hearing, were duly served uponthe respondent, Local No. 21, Hartland Leather Workers Association,herein called the Association, a labor organization alleged in thecomplaint to be dominated by the respondent, and National LeatherWorkers Association, herein called the National, a labor organizationwhich chartered Local No. 21.The complaint, as amended at the hearing,2 alleged in substance (1)that the respondent, on or about June 1, 1937, discharged LaurenceWaldron and thereafter refused to reinstate him because he wasactive in attempting to organize a labor organization and becausehe engaged in concerted activities with other employees for their.mutual aid and protection; (2) that the respondent discharged LynnDill on or about March 28, 1938, and thereafter refused to reinstatehim, because of his membership and activity in Local No. 21; (3)that the respondent interfered with the administration of the Associa-tion on or about August 8, 1937, caused the Association to be revivedand reorganized on or about November 15, 1937, and thereafter dom-inated and interfered with its administration and contributed finan-cial and other support to it; and (4) that the respondent by theafore-mentioned acts, by threatening to move from Hartland if itsemployees joined a union and more particularly Local No. 21, andby statements and speeches' discouraging membership in any union,'interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Thereafter the respondent filed a Motion for Specifications, a SpecialAppearance, a Motion to Dismiss Complaint, and its Answer.Therespondent's answer as amended 3 admitted certain facts covering itsincorporation and business, admitted that the respondent was en-1Prior to this time,a complaint dated January 19, 1939, had been issued by the RegionalDirector and served on the parties.It was withdrawn by the Regional Director by anorder dated January 21, 1939.2 At the close of the Board's case, counsel for the Board moved to amend paragraphNo. 9 of the complaint to conform to the proof.Counsel for the respondent objected andthe Trial Examiner reserved ruling.Later in the hearing, counsel for the respondentwithdrew his objection and the Trial Examiner granted the motion.8At the beginning of the hearing, the respondent moved to amend its answer to admitthat it was subject to the jurisdiction of the Board and to admit certain facts as to itsbusiness and incorporation,which had been denied in its answer as originally filedTheTrial Examiner granted this motion. HARTLAND TANNING CO., INC.27gaged in commerce within the meaning of the Act, but denied thatit had engaged in the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held in Hartland, Maine, onJanuary 30 and 31, and on February 1, 2, 3, 6, 7, 8, 9, 10, and 11, 1939,beforeWaldo C. Holden, the Trial Examiner duly designated by theBoard.At the beginning of the hearing, the Trial Examiner grantedthe motion of the Association to intervene but confined the interven-tion to the 8 (2) allegations of the complaint.The Board, therespondent, the Association, Local No. 21, and the National wererepresented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the beginning of the hearing the Trial Examiner denied therespondent'sMotion for Specifications and its Motion to Dismiss.These rulings are hereby affirmed.The respondent waived its Spe-cialAppearance by participation in the hearing.Near the close ofthe respondent's case, counsel for the respondent moved to amendthe respondent's answer by changing paragraph No. 5 thereof whichdealt with the discharge and refusal to reemploy Waldron and Dill.The Trial Examiner denied this motion.His ruling is hereby af-firmed.During the course of the hearing the Trial Examiner ruledon other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On April 20, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served on the parties.The TrialExaminer found that the respondent had engaged in unfair laborpractices within the meaning of Section 8 (1), (2), and (3) and Sec-tion 2 (6) and (7) of the Act and recommended that the respondentcease and desist therefrom, disestablish and withdraw recognitionfrom the Association as the representative of any of its employees,and reinstate Laurence Waldron and Lynn Dill with back pay fromthe date of the discrimination against them.On May 15, 1939, the respondent filed exceptions to the Inter-mediate Report.Permission to file briefs was granted to all partiesbut no briefs were filed.Upon due notice, a hearing for the purposeof oral' argument before the Board in Washington, D. C., was sched-uled for November 28, 1939, but counsel did not appear and noargument was held.The Board has considered the respondent's.exceptions to the Intermediate Report and, in so far as they areinconsistent with the findings, conclusions, and order set forth below,finds them to be without merit.-- 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Hartland Tanning Co., Inc., is a Maine corporation.having its principal office in Peabody, Massachusetts. It is engagedin processing heavy hides at Hartland, Maine. In excess of 50 percent of the hides processed by the respondent are shipped to, it atHartland, Maine, from points outside Maine, and in excess" of 50 percent of the hides finished by the respondent are shipped to pointsoutsideMaine.The hides processed by the respondent yearly areworth in excess of $250,000 but are not its property since all of therespondent's work is done on hides owned by others and sent to itfor processing.The respondent's annual gross receipts are in excessof $150,000..The respondent admits that it is engaged in interstate commerce,within the meaning of the Act.II., THE ORGANIZATIONS INVOLVEDNational LeatherWorkers Association is a labor organizationaffiliated with the Congress of Industrial Organizations, herein calledtheC.I.0.,admitting tannery employees to membership. Itchartered National Leather Workers Association, Local No. 21, a labororganization admitting leather workers employed by the respondentto membership:Hartland LeatherWorkers Association is an unaffiliated labororganization admitting employees of the respondent to membership.Itwas formerly known as Hartland Leather Workers AssociationNo. 16.III.THEUNFAIR LABOR PRACTICESA. BackgroundMax Kirstein, president and treasurer of the respondent,is alsopresident and treasurer of Irving Tanning Co. and owns and controlsboth corporations.'For some time prior to the organization of therespondent, Irving Tanning Co. had been engaged in tanning sheep-skins in Peabody, Massachusetts. In 1936 Irving. Tanning Co. startedmaking 'splits 4 from cow hides on a small scale at its plant in Pea-body.This experience showed that splits could be manufacturedmore profitably if the maker of the splits also tanned the hide.Sincethere were no facilities for tanning cattle hides in the Irving Tanning4A split is made by dividing a hide into two or more thicknesses HARTLAND TANNING CO., INC.29Co.'s plant, Kirstein became interested in finding a tannery. In thelatter part of 1936, the mills at Hartland, Maine, owned by HartlandMills, Inc., came to Kirstein's attention.Hartland Mills, Inc., is a corporation organized by certaincitizensof Hartland to hold title to the mills and to induce some industryto locate in Hartland.The mills had been vacant for 5 or 6 yearsprior to the advent of the respondent and during that period therehad been much unemployment in Hartland, the only other industrybeing a small canning company which operated seasonally.After some negotiation, Kirstein signed a contract with HartlandMills, Inc., by which the latter agreed to repair the buildings andKirstein agreed to begin tanning operations in Hartland.The con-tract provided that Kirstein was to occupy the buildings rent freebut was to pay 3 per cent of his pay roll to Hartland Mills, Inc.,until the latter had been reimbursed for the repairs made. Therespondent commenced operations in Hartland in March 1937.Forsome time after operations commenced, the 3 per cent paid to Hart-land Mills, Inc., was deducted from the wages of the employees, butthat practice was abandoned in the summer of 1938.At about the time operations began in Hartland, Kirstein talked toCharlesW. Chamouris, representative of Local No.21 in Salem,Danvers, and Peabody, Massachusetts, and told him that Local No.21 was forcing the manufacturers in those cities to move and thathe was planning on moving to Hartland, Maine, where he would nothave to pay rent, water, and taxes and where he would not have totolerate organizations that would dictate policies and wages to him.Kirstein also told Chamouris on another occasion that there would beno labor organization in Hartland because that was too far away andLocal No. 21 would not be able to go there.Kirstein denied talkingto Chamouris about moving to Hartland.The Trial Examiner, whoobserved the witnesses, found that Kirstein told Chamouris he wasmoving to Hartland.We find that Kirstein madethe statementsrecited above.Irving Tanning Co. closed its plant in Peabody in December 1938.and had not reopened -it at the time of the hearing.B. Chronology of eventsAs stated above, the respondent commenced operations in Hart-land in March 1937.On April 29, 1937, Laurence Waldron startedwork for the respondent as a pickle trimmer.At that time CharlesJones 5 and Sylvio Landry were also working as pickle trimmers.AfterWaldron started work, he and Jones discussed the wages5 Also referred to in the transcript of the hearing as Charles Ellis Jones and Ellis Jones 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid by the respondent and decided to find out what was paid inother communities for similar work.Pursuant to this plan, theyaskedOsman, superintendent of the respondent's plant, for thewages paid in Peabody.Osman recited some wage rates and prom-ised to ascertain others on his next trip to Massachusetts.There-after,Osman gave further wage rates to Waldron and Jones.Waldron and Jones discussed the rates given them by Osman withother employees, among them Alvra Butters. Thereafter, Joneswrote Local No. 21 in Peabody, Massachusetts, for a list of the wagerates prevalent in Peabody, and such a list was sent to him.Thelistwas discussed with Waldron and other employees, and it wasdecided to call a meeting of the employees to discuss the desirabilityof organizing a union.LaurenceWaldron, Charles Jones, LynnDill,Harold Emery, and Alvra Butters were the leaders in thismovement.A meeting of interested employees was held in theFiremen's Hall in Hartland toward the end of July 1937. It wasdecided that a union should be organized and a meeting for thatpurpose was arranged for August 1, 1937. ,On August 1 Waldron and Jones were laid off. Despite the lay-offs,themeeting was held, the Association formed, and officerselected.6Further meetings of the Association were held on August6 and 8. At the August 8 meeting a committee, consisting of theofficers of the Association and Goodwin Philbrick, was elected toconfer with Kirstein.Since Kirstein was not in Hartland most ofthe time, the committee was directed to ask Ray McDonald, therespondent's office manager, to arrange for the committee to meetwith Kirstein when he was in Hartland next.When the committeesaw McDonald he said that he would try to arrange the meetingbut that he knew Kirstein would be opposed to a union.McDonalddid not testify at the hearing.During the following week, McDonald notified the Association'scommittee that Kirstein would meet them in the office of PerryFurbush,7 a local attorney.When the committee arrived at Fur-bush's office, they found in addition to Kirstein and Furbush, someof the, directors of Hartland Mills, Inc.After some preliminaryremarks by Furbush, Kirstein took charge of the meeting.Accord-ing to Lynn Dill and Alvra Butters, Kirstein said among otherthings that he did not want a union and would not have one; thatif a union was organized he would close the plant and go to Europe;that he knew the trouble had originated with the two men laid off9dent ; Lynn Dill, recording and financial secretary and treasurer.The Association wasthen known as Hartland Leather Workers Association No. 16°Also referred to in the transcript of the hearing as Furbish HARTLAND TANNING Co., INC.31in the pickle-trimming department and- that one of them wouldnever return to work.Harold Emery corroborated that testimonyto some extent.Kirstein denied that he had made the statementsattributed to him by Dill and Butters but could remember nothingof what happened at the meeting except that the case of one manworking 7 hours without lunch was mentioned. The other wit-nesses called by the respondent denied that Kirstein made the state-ments attributed to him by Dill and Butters but offered no satis-factory account of what was said.We do not credit their testimonyor that of Kirstein.We find, in accordance with the finding of theTrial Examiner, who from his observation of the demeanor of thewitnesses had an opportunity to form a trustworthy opinion oftheir credibility, that at the meeting in Furbush's office Kirsteinexpressed his opposition to unions and threatened to cease opera-tions in Hartland if the employees persisted in their attempt toform a union.We find further that Kirstein made the statementattributed to him by Dill and Butters that the trouble had originatedwith the two men laid off in the pickle-trimming department andthat one of them would never return to work.After the conference discussed above, the Association became dor-mant and held no further meetings.On or about September 7,1937, Charles Jones, who had been laid off with Laurence Waldronon August 1, was reinstated by the respondent after MargueriteBurton, a business woman in Hartland, had interceded with Kirsteinin his behalf.Waldron was never reinstated although he appliedon various occasions.His discharge and the respondent's refusalto reinstate him will be discussed further below.During the fall of 1937 Joseph Massidda, a representative of theNational, came to Lynn Dill's home.Massidda told Dill that liewould like to organize a C. I. O. union in Hartland.Dill replied"that there would not be any chance for a C. I. O..union in this townbecause there was not a chance for a local union; that that had beenbroken up."Massidda made no attempt to organize the employees. 'Sometime later, Furbush approached Harold Emery and askedhim why the employees did not organize a local union and have a sickbenefit.Emery told Furbush that Kirstein did not want a union, towhich Furbush replied, "Well, now he does."Emery discussed Fur-bush's suggestion with several employees of the respondent, amongthem Dill and Butters, and a meeting was held in Furbush's office.Furbush again mentioned a local union and said such an organiza-tion would help the respondent sell its leather.When the questionof paying sick benefits out of the contemplated dues of 10 cents per;week was raised, Furbush said that they might find $200 in the trek's-'ury but refused to say who the donor would be. Furbush also of 32DECISIONSOF NATIONALLABOR RELATIONS BOARDfered to draw up some bylaws for the union, and about 3 weeks laterread some bylaws to it group of employees brought to his office athis request by Emery.On January 10, 1938, the Association was reorganized and a newelection of officers was held.'Thereafter the Association held sev-eral meetings, one of which, on February 21, 1938, was addressed byW. F. Regan, counsel for Local No. 21, and Daniel J. Boyle, secre-tary-treasurer of the National.At the close of that meeting, 45 ofthe respondent's employees, constituting a majority, signed applica-tions for membership in the National.0On February 24 a citizens' meeting was held in the town hall inHartland.This meeting was called by John Connelly, one of theselectmen, pursuant to a request from Marguerite Burton, a businesswoman in Hartland, and was attended by a large number of localcitizens.Before calling the meeting, Connelly contacted Kirsteinand secured his promise to attend.Connelly offered no explanationfor calling the meeting except that there was some "trouble" at thetannery which he did not understand.The meeting opened without Kirstein and Connelly was sent toget him.The testimony as to Kirstein's statements after he arrivedis conflicting.Ernest Duncan, a resident of Hartland employed inamillin Pittsfield as night overseer and a member of the C. 10.there, testified that Kirstein said he had lost faith in the town ofHartland, that he had been, promised no labor trouble if he locatedthere,10 and that he had had nothing but trouble since operations hadbegun in Hartland.According to Duncan, Kirstein threatened tomove the plant if the employees persisted in joining the C. I. O.and said he would not bring another hide to Hartland until he wassurethere would be no C. I. O. Duncan's testimony was corroboratedin somemeasure by Richard Picken, a resident of Hartland who hadquit his job with the respondent. Kirstein denied making the state-ments attributed to him by Duncan but gave no satisfactory accountof what took place at the meeting at which he spent 2 hours.Kir-stein's testimony was generally unreliable and we do not credit it.Other witnesses called by the, respondent also denied that Kirsteinmade the statements attributed to him by Duncan. Their testimonywas not convincing.Our conclusion as to the testimony on this meet-ing is supported by the findings of the Trial Examiner who saw the°The old officers were reelected;in addition,Walton Skinner became financial secretary,and an executive committee was elected.The "No 16" was eliminated'from the Associa-tion's name by common consent and without formal action.°The record shows that at least some of the employees applied because of threatenedlegal action against Kirstein by Local No.21 which Regan claimed would compel Kirsteinto bring leather workers from Peabody to staff the plant.1° The advertisement for the mills which Kirstein saw before coming to Hartland statedthat Hartland had "NEVER had a strike or labor troubles." HARTLAND TANNING Co., INC.33witnesses and observed their demeanor on the witness stand.We findfrom all the testimony about this meeting that Kirstein spoke substan-tially as testified to by Duncan, indicating his opposition to theC. I. 0. and its affiliate, the National, and threatening to close theplant in Hartland if his employees consummated their affiliation withthose organizations and thereby required the respondent to bargainwith them.The citizens' meeting lasted more than 2 hours and at its close acommittee was appointed to talk to some of the respondent's em-ployees.Before the citizens' meeting ended, Lloyd Hubbard, an em-ployee of the telephone company in Hartland, was dispatched tothe mill to get Alvra Butters, the president of the Association, andhis executive committee. It is noteworthy that Kirstein, accordingto his own testimony, suggested this procedure by saying that hedid not want the employees called to the meeting during workinghours but that the citizens could see them after working hours ifthey wished.Butters was busy when Hubbard arrived at the plant so Hubbardreturned to the committee with Harold Emery, the Association'svice president, and Lynn Dill, its recording secretary and treasurer.As they entered the room either Ralph Hamilton, local druggist,,or Selectman Lancey said that they were afraid the town would losethe tannery if the employees joined the C. I. 0.Emery replied thatthe employees had only applied for membership and that they werenot yet members.The committee then inquired whether or not theemployees could withdraw.Emery replied that the employees wouldhold a meeting to decide what to do.The next evening a meeting of the Association Was held.Emeryreported on the meeting he and Dill had had with the citizens' com-mittee and the employees voted 67 to' 1 to withdraw from the Na=tional and so, notified it by a letter dated February 26.Within a few days after the citizens' meeting, a group of employees,met with Kirstein in his office in the plant.No explanation of thecalling of this meeting was offered at the hearing.' According YoLynn Dill, Kirstein opened the meeting by stating that he did notknow whether or not he was breaking the law, but he wished to talkto them, and then went on to say that if the employees joined theC. I. 0. he could not give them work but that he could give themwork if they did not join.Dill further testified that since he hadbeen informed earlier that day that his shaving machine was to bemoved he asked about that and was interrupted by Loignon, the re-spondent's office manager, who asked how large a truck Kirsteinwanted the next morning, to which Kirstein replied that he wantedone large enough to move the shaving machine and another machine. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDDill then inquired whether that meant he was discharged.Accord-ing to Dill, Kirstein replied in the affirmative, although Kirstein testi-. fled that he replied in the negative.Charles Jones then asked Kir-stein whether the people would have work if they did not join theC. I. 0.Kirstein did not reply directly but asked Dill if he hadsigned a C. I. 0. card.Dill admitted he had but maintained thatthat was his own affair.Kirstein then said that the machine would.not be moved and that Dill should come to work the next morning.At that time, the other employees left the meeting, leaving Dill,Loignori,, a,nd Kirstein. ; Dill said that he did not want to go on work-ing if the respondent considered his work unsatisfactory.Kirsteinsaid that Dill's work was satisfactory but asked if a union organizerhad not called at Dill's home the previous fall. Dill admitted that onehad and Kirstein remarked, "Didn't you know that you shouldn'thave them in your house, that they take the bread right out of yourmouth?"Kirstein did not deny any of the above statements which wereattributed to hiin by Dill.He sought to explain the projected movingof the shaving machine by saying that it was the spare machine thatWas being moved and that it was needed in Peabody.When it waspointed out to him on cross-examination that the Peabody plant wasnot operating at that time, he said he was considering opening it.Kirstein'al'so testified that he changed his plan to move the machinebecause Charles Jones asked him to leave it in Hartland.Kirsteinwas forced to admit that all three shaving machines were in use priorto that time, the foreman being engaged in the operation of the thirdor spare machine.Kirstein's explanations are entirely implausibleand unconvincing.Although Elsie McCormack, an employee whowas present at- this conference, testified that she could not recall theC. I. 0. being mentioned there, Francis Thomas, another employee,testified without contradiction that Kirstein said the employees had"knifed him in the back" by joining the C. I. 0. and James Seekinstestified, thatKirstein said he was moving the, machine, because hecould not depend on Hartland. The respondent's office manager,Loignon, did not testify about the meeting.We find, as did the Trial Examiner, that at the conference in Kir-stein's office at which the shaving machine was discussed, Kirsteinexpressed his antipathy toward the C. I. 0., threatened loss of workto the employees if they retained their membership in it, and stagedthe meeting in such manner as to indicate to those present that he wasmaking good his threats to cease operations in Hartland.We furtherfind that Kirstein chided Lynn Dill for,having a union organizer athis home.—After the above-described meetings in February 1938, the Asso-ciation did not meet again until April 4, 1938, although it had met HARTLAND TANNING CO., INC. ,35bi-weekly theretofore.At the April 4 meeting Dill and Butters re-signed from the Association.Also on April 4, 1938, Dill, who had been working for the respondentas a shaver since June 1937, was laid off.This lay-off and the re-spondent's subsequent failure to reemploy Dill are discussed furtherbelow.In May 1938 the Association requested the respondent to bargainwith it and the respondent refused to do so until the Association wascertified by the Board.Thereafter the Association held monthly;-meetings, the notices for which were posted in the plant.The Asso-ciation also regularly collected its dues on pay day just inside the exitfrom the plant without objection .by the respondent.,C. Domination and support of and interference with the AssociationThe facts heretofore set forth show that the respondent dominated,interfered with, and contributed support to the Association. Initiallythis was evidenced by an attempt to impede the organization of theAssociation.Kirstein's remarks at the meeting, in Furbush's office inAugust 1937 clearly indicated to the Association, to the employees, andto the townspeople that the respondent did not want its employees tojoin any labor organization.The discharge of Waldron and the sub-sequent:refusal to reinstate him, which are discussed in detail below,were part of Kirstem's efforts to throttle the Association.That therespondent's actions were so construed by its employees is clear fromthe fact that thereafter the Association suspended all activities.Sub-sequently, when the National evinced an interest in the respondent'semployees by sending Massidda to Hartland, the respondent changeditsmind about the Association and attempted through Furbush torejuvenate it.Although the respondent denied that Furbush wasacting for it, such denials are not persuasive in view of Furbush's rep-resentation to Emery that Kirstein had changed his mind about the-Association and in the light of the fact that it was Kirstein himselfwho "fir§t'-called Furbush and the other directors of Hartland Mills,Inc., into the picture by requesting the Association's committee tomeet with him in Furbush's office and thereafter intimidating boththe employees and the townspeople by threatening to suspend opera-tions in Hartland.Kirstein's statements at the meeting in Furbush'soffice were a clear invitation to the directors of Hartland Mills, Inc.,to intervene to prevent the organization of a union by the employees.Kirstein's statements at the citizens' meeting on February 21, 1938,which have been recited above,. were merely a. continuation andfurther indication of the respondent's attitude `toward truly inde-pendent labor organizations.As has been pointed out above,.Kir-stein at that meeting clearly showed his hostility toward the C. I. 0. 36DECISIONS .OF NATIONAL LABOR RELATIONS BOARDand sought to direct his employees away from that organization andits affiliates and into an organization which he could more easilycontrol.Although Kirstein testified that he objected to the citizens'interfering with the employees, by his own admission, he merely didnot want them to talk to the employees during working hours,but he had no objection to their doing so after working hours.Indeed, his presence at that meeting and his remarks there showthat he endorsed such interference.Not content with this activityon his part, Kirstein soon thereafter arranged a meeting with someof the employees in his office at which he again expressed his hostilityto - the ' C. I. O. and appeared to be carrying out his threat to movefrom Hartland by moving one of the shaving machines.As we havefound above, the talk of moving the machines was obviously intendedto impress upon the employees present that the respondent was seri-ous in its threat to move.The respondent's preference for the Association is further shownby its refusal to reinstate Dill after his lay-off on April 4, 1938, andafter he resigned from the Association, which will be discussed below.Thereafter the respondent permitted the Association to collect duesinside the,plant and to post notices in the plant.When the respond-ent's treatment of the Association is contrasted with its oppositionto the C. I. O. and its affiliate, the National, its domination andsupport, of, and interference with the Association become ap'pare`nt.The respondent's action of calling a meeting of the Association'sexecutive board on January 23, 1939, after the issuance of the com-plaint in this matter, is further evidence of the respondent's inter-ference with and control over the affairs of the Association.OnJanuary 23, 1939' Loignon, the respondent's office manager, ap-proached James Seekins, financial secretary of the Association, andtold him that there was to be a meeting of the Association's executiveboard in Kirstein's office and that he should inform the other mem-bers of the board.Loignon also told Harold Emery of this meeting.The meeting was attended by almost all the officers of the Association,'and by Loignon, Kirstein, and Goldman, the respondent's counsel.Goldman read the complaint issued by the Board's Regional Directorand told the executive board that the Association should be repre-sented by counsel at the proceedings.The next evening the Associa-tion held a meeting, called by notices posted in the plant, and acommittee was appointed to hire counsel.We find that the respondent dominated and interfered with theformation and administration of, and contributed support to theAssociation, and thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section .7 ofthe Act. HARTLAND TANNING CO., INC.37D. Discrimination in regard to hire and tenure of employmentLaurence Waldronstarted work for the respondent on April 29,1937, as a pickle trimmer.At that time Charles Jones and SylvioLandry were the regular pickle trimmers but after Waldron hadbeen employed for 2 weeks, he replaced Landry.Between April 29and August 1 Waldron received two increases in pay of which hewas notified by a slip in his pay envelope telling him that his workwas satisfactory.On August 1, 1937, both Waldron and Jones werelaid off.No pickle trimming was done in the plant during the week endingAugust 6.During the following weeks, including the week endingSeptember 3, Sylvio Landry, Richard Robinson, and Charles Pelkieworked as pickle trimmers.During the week ending September 10Charles Jones was reinstated after his sister-in-law,MargueriteBurton, a business woman in Hartland, had interceded with Kirstein.Thereafter Jones and Robinson worked regularly, and Charles Pelkieintermittently, at pickle trimming.After his lay-offWaldron returned to the plant seeking workevery day or two. Sometimes he talked to Osman, the plant super-intendent, and was told that there was no work, while on otheroccasions he went into the plant and left after finding no hides inthe trimming department.On one occasion when he went into theplant,Waldron found hides in the department.He, therefore, puton his apron, punched in, and put some hides on a table intendingto start work on them.As he was doing this, Osman came in, and,seeingWaldron, told him there was no work, that the trimmingwould be done by himself (Osman) and another employee.A fewdays laterWaldron met Osman as the latter was entering the plantand asked him if he (Waldron) was discharged. Osman replied,"Yes, you are, so far as I know."A week or two after talking to Osman, Waldron met Kirstein onthe street, and asked to talk to him.Kirstein tookWaldron intohis office and Waldron inquired why he was not working.Accord-ing to Waldron, Kirstein replied that all the "trouble" had started inthe pickle-trimming department and that he would not hire Waldronif he needed a man and Waldron was "the last man on earth."Kir-stein denied making any such statement and testified that he wasmuch surprised to learn that Waldron was not working; that hethen consulted Osman, returned, and asked Waldron whether thelatter thought he knew him (Kirstein) well enough to be callinghim vile names.Kirstein further testified that Waldron, after muchhesitation, finally replied that he sometimes said things he did notmean when he was intoxicated, and that he (Kirstein) then toldWaldron that there was no work at that time but that he shouldreturn later.283033-41-vol. 22-4 38DECISIONSOF NATIONALLABOR RELATIONS BOARDSeveral witnesses testified that Waldron's reputation for truth andveracity was bad.On the other hand, the respondent, in, its answer,alleged thatWaldron was not reinstated because he was "incompe-tent, inefficient, and undependable" and had never applied for rein-statement.Near the close of the hearing, the respondent sought tochange its answer to allege that Waldron was not reinstated becauseof the vile and derogatory remarks about Kirstein and because hewas frequently intoxicated. It is reasonable to assume that hadthe conversation between Kirstein and Waldron taken place as Kir-stein testified, the respondent's answer, which was signed and swornto by Kirstein, would have so alleged originally.Because of theconflicting testimony about that meeting, we make no finding as towhat was said there.Irrespective of what was said at the conference between KirsteinandWaldron, it is clear that Waldron was discharged because ofhis part in the organization of the Association.Waldron and Jonesbegan the agitation for higher wages and for a labor organization.Both were laid off on the day that the first meeting of the employeesto form an organization was held. Thereafter, Kirstein, at themeeting in Furbush's office, said that the "trouble" had started inthe pickle-trimming department and that one of the employees laidoff there would never return to work. Since Jones was. reinstatedby the respondent in September, that statement could only refertoWaldron.When that statement is considered in conjunction withthe other remarks by Kirstein at the meeting in Furbush's office,which have been set forth above, it is clear that Waldron's dischargewas part of the respondent's campaign to throttle the Association.The respondent's answer asserted that Waldron was laid off withother employees and not reinstated thereafter because he was "in-competent, inefficient, and undependable" and because the respondenthad never been requested to reinstate him.Neither defense is valid.The respondent produced no evidence as to the quality of Waldron'swork and he ,received two -increases in pay after`he'was hired by therespondent on April 29, 1937, being told each time that his workwas satisfactory.As has been pointed out above, Waldron testifiedthat he applied for reinstatement several times and was finally toldby Osman, his foreman, that he had been discharged.Osman didnot testify at the hearing.We find that Waldron applied for workseveral times after his lay-off and that Osman refused to reemployhim and finally told him he was discharged.Although it is true thatno pickle trimming was done during the week succeeding the lay-offofWaldron and Jones, such work was available during the followingweek and the refusal to reemploy Waldron at that time was tanta-mount to a discharge. HARTLAND TANNING CO., INC.39On the last day of the hearing in this matter the respondentsought to amend its answer to allege that Waldron had not beenreemployed because of the remarks he made about Kirstein andbecause he drank to excess.That that defense was not raised untilthe last day of the hearing indicates that it was an afterthought.Furthermore, although the evidence showed that Waldron drank agood deal, there was no evidence that his work was unsatisfactoryon that or any other account.The name-calling incident occurredon May 15, 1937, and Waldron was employed thereafter. The factthat Osman, who according to Kirstein discharged Waldron, wasnot called to testify casts grave doubt upon the validity of the re-spondent's defense.We find that by discharging and refusing to reinstate LaurenceWaldron in August 1937, the respondent discriminated in regardto his' hire and tenure of employment, thereby discouraging member-ship in a labor organization and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.Lynn Dillstarted work for the respondent on May 3, 1937, as acommon laborer.After 1 month he was put on the shaving machine,a skilled job, and thereafter received two raises in pay.Dill workedsteadily for the respondent until April 4, 1938, at which time he andthe other shavers employed by `the respondent were laid off.Priorto that time, Dill and Fred Libby had worked regularly, and LeroyHatch, intermittently, at shaving.No shavers were employed by therespondent after the April 4 lay-off until the week ending April 30,1938.During, that week Libby and Hatch were reemployed andthereafter were the regular shavers although six other employeesworked occasionally at shaving.At the time of the hearing therespondent employed six regular shavers.Dill testified that he returned to the plant on April 9, 1938, to,get his pay; that he then asked his foreman, Leo Kacherian, whenhe could return to work, and that Kacherian r',eplied,that he (Dill)was indefinitely. , laid off.Kacherian testified' that he said nothingtoDill to indicate to him that he should not return to work.Dilldid not return seeking work thereafter.Dill's prominence in the organization of the Association in August1937, and in the proposed affiliation with the National and theC. I. O. in February 1938, is undisputed.Moreover he resigned fromtheAssociation on April 4, 1938.Kirstein's opposition to theNational is amply illustrated by our previous findings.Hisantipathy to Dill is illustrated by the shaving-machine episode andthe statements made to Dill at that time, both of which are also dis-cussed above. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe allegation of the respondent'sanswer that Dill was not re-instated because he was "incompetent,inefficient,and undependable"isunsupported by any evidence.Indeed, it appears to have beenabandoned during the hearing since Dill's foreman testified that hewas a competent and efficient worker and since the respondent soughtto change its answer to allege that Dill was not reinstated becausehe never applied for reinstatement and that the respondent wasalways ready to reinstate him.That the latter reason is only anexcuse adopted to fit the situation is apparent when the circum-stances surrounding the failure to reinstate Dill are considered.Dilllived within 5 minutes'walk of the tannery.Because he was notreinstated,itwas necessary for the respondent to teach another manto operate a shaving machine at a direct cost of $150 to $200.Bythe time of the hearing the respondent had, broken in four moreshavers at approximately the same cost.Moreover,the failure torecallDill is clearly discriminatory when it is contrasted with thetreatment accorded to James Seekins,another employee and thefinancial secretary of the Association.Seekins testifiedwithoutcontradiction that although he was in the habit of going to the plantlooking forworkwhen he was laid off,itwas his foreman's practiceto send for him when he was supposed to return to work.No suchtreatment was accorded to Dill.The respondent offered evidence to show that Dill had told variousemployees that he would not return to work for the respondent underany conditions.Some such evidence was admitted by the TrialExaminer and some was excluded. Since the 'respondent offered noevidence to show that such statements had influenced its decision notto recall Dill,the testimony,was immaterial and properly excluded.Dill himself testified that he wanted to return to work for therespondent.We find that by failing to recall and thus refusing to reinstateLynn Dill in April 1938, the respondent discriminatedin regard tohis hire and tenure of employment,thereby discouraging,member-ship in a labor organization and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.Since the evidence shows that no shaving work was available onApril 4, 1938, and until the week ending April 30, 1938, we find thatthe respondent did not discriminate in regard to the hire and tenureof employment of Lynn Dill by laying him off on April 4, 1938.That allegation of the complaint will be dismissed. HARTLAND TANNING CO., INC.41.E. Interference, restraint, and coercionWe have found above that the respondent by dominating andinterfering with the formation and administration of the Associa-tion and contributing support to it, by discharging and refusing toreinstateLaurenceWaldron in August 1937, and by refusing toreinstate Lynn Dill in April 1938, has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedinSection 7 of the Act. In addition thereto, we find that byKirstein's threats in August 1937 to move from Hartland and ceaseoperations there if his employees joined or organized an independentunion, by similar threats in February 1938 directed against the em-ployees joining the C. I. 0. and its affiliate, the National, all of whichare recited above, and by inciting the citizens of Hartland to procurecessation of union activities and membership except in so far assuch activities were directed toward the formation of a union domi-nated by the respondent, the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action which we deem necessary to effectu-ate the policies of the Act.We have found that the respondent has dominatedand interferedwith the formation and administration of the Association . and hascontributed support to it.By reason of the respondent's acts theAssociation cannot serve as the freely chosen representative of theemployees and its continued existence thwarts the purposes of the Act.In order to effectuate the policies of the Act and free the employeesof the respondent from the effects of such domination and interfer-ence,we shall order the respondent to withdraw and refrain from anyrecognition of the Associationas representativeof any of the re- 42DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent's employees for the purpose of dealing with' the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, and conditions of work, and to disestablish it as suchrepresentative.We have found that the respondent discriminatorily dischargedLaurence Waldron in August 1937 and that it discriminatorily refusedto reinstate Lynn Dill in April 1938.We shall order the respondentto offerWaldron and Dill immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice to theirseniority and other rights and privileges and to make them whole forany loss of pay they have suffered by reason of the discriminationagainst them by payment to them of a sum of money equal to theamount which each would normally have earned from the date ofthe respondent's discrimination against him to the date of its offerof reinstatement pursuant to the terms of our Order, less the netearnings 11 of each during said period.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.National LeatherWorkers Association, Local No. 21 thereof,and Hartland Leather Workers Association are labor organizations,within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and ad-ministration ofHartland LeatherWorkers Association and bycontributing support thereto, the respondent has engaged in andisengaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ,ment of Laurence Waldron and Lynn Dill, thereby discouragingmembership in labor organizations, the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act..11By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by anemployeein connectionwith obtainingwork and working else-where than for therespondent,which wouldnot have been incurred but for his unlawfuldischargeor the unlawful refusal of employment to him and the consequent necessity ofhis seeking employmentelsewhere.SeeMatterof Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union,Local 2590,8 N.L. R. B 440. Monies received for work performed upon Federal, State,county, municipal, or other work-relief projectsare not considered as earnings,but as pro-vided below in the Order,shall be deducted from the sumdue the employee,and the amountthereofshall be paidover to theappropriate fiscal agencyof the Federal,State, county,municipal, or other governmentor governmentswhich supplied the fundsfor said work-relief projectsMatter of Republic Steel CorporationandSteelWorkers Organizing Com-mittee.9 N. L R B 219,enforced,as modified as to other issues,Republic Steel Corpora-tionv.N L. RB, 107 F. (2d) 472 (C. C. A 31. HARTLAND TANNING Co., INC.434.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.6.The respondent did not engage in unfair labor practices, withinthe meaning of Section 8 (3) of the Act, by laying off Lynn Dillon April 4, 1938.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thatthe respondent, Hartland Tanning Co., Inc., Hartland, Maine, and_its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the formationor administration of Hartland LeatherWorkers Association, ordominating or interfering with the formation or administration ofany other labor. organization of its employees, and contributing anysupport to Hartland Leather Workers Association, or to any otherlabor organization of its employees;(b)Discouragingmembership in National LeatherWorkersAssociation, Local No. 21 thereof, or in any other labor organizationof its employees, by discharging, laying off, or refusing employmentto any of its employees, or in any other manner discriminating inregard to the hire and tenure of their employment, or any termor condition of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the National-Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from and refrain from recognizingHartland Leather Workers Association as the representative of anyof its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work, and completely disestablishHartland Leather Workers Association as such representative; 44DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Offer to Laurence Waldron and Lynn Dill immediate and fullreinstatement to their former or substantially equivalent positionswithoutprejudicetotheirseniorityandotherrightsandprivileges ;(c)Make whole Laurence Waldron and Lynn Dill for any lossof pay they may have suffered by reason of the 'respondent'sdiscrimination against them by payment to each of them of a sumofmoney equal to that which he would normally have earned aswages from the date of the respondent's discrimination against himto the date of the respondent's offer of reinstatement pursuant tothisOrder, less his net earnings 12 during said period; deducting,however, from the amount otherwise due each of said employees,monies received by such employees during the said period for workperformed upon Federal, State, county, municipal, and other work-relief projects; and pay over the amount so deducted to the ap-propriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for suchrelief projects;(d)Post immediately, and keep posted for a period of at -leastsixty (60) consecutive days from the date of posting, notices inconspicuous places throughout its plant stating that the respondentwill cease and desist in the manner'set forth in paragraphs 1 (a),(b), and (c) of this Order; that it will take the affirmative actionset forth in paragraphs 2 "(a), (b), and (c) of this Order; and thatthe respondent's employees are free to become or remain membersof National Leather Workers Association, and Local No. 21 thereof,and that the respondent will not discriminate against any employeebecause of membership or activity in these organizations;(e)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed in so far as it alleges that the respondent has engagedin unfair labor practices, within the meaning of Section 8 (3) ofthe Act, with respect to the laying off of Lynn Dill on April 4, 1938.12 See footnote11,supra.